Exhibit 10.20

EMPLOYMENT CONTRACT
(Executive)


Party A (Employee) Name:    Shandong Longkong Tourism Group Co., Ltd
 
     Legal Representative:        ZHANG SHANJIU
 
     Registered Address: West to Yongfu village, Yaodianzi Town, Yishui County
 
     Business Office:     see above


Party B (Employer) Name: ZHANG SHANJIU    Sex:   Male
 
  ID card No.:                         
 
        Family Address:                   12#Shuangcheng Rd, Yishui County
 
              Zip:                                        276400
 
Date:                                                   30-12-2007


In accordance with the Labor Law of the People's Public of China and relevant
labor regulations, Party A and Party B, adhering to the principles of equality,
free will and friendly consultation, agree to sign this Labor contract
(hereinafter preferred to as 'Contract'), with commitment to abide by all the
clause listed in this contract, and hereby validates dispute settlement pursuant
to this contract.
 
 
 
 

--------------------------------------------------------------------------------

 
Article 1: Sort and Term of the Contract
 
Party A and Party B agree to set the term as following:
 
1.1  Fixed Period: From 01-1-2008 to 31-12-2012, total: 60 months.
 
1.2  The Probation Period: From NULL to NULL
 
Total: NULLmonths
 
1.3 Party shall assume office before the of 01-1-2008
 
Article 2: Work Describing and Performing Place
 
2.1 According to the work of need, Party B agrees to take up the role of General
Manager, and agrees to be adjusted when it is needed through consultations.
 
2.2 Party B shall complete work on time in conformity to his/her job
responsibility and requirements of regulation.
 
2.3 Party B agrees to serve the company faithfully and devotedly.
 
Article 3: Working hours and Holiday
 
3.1 Party agrees to accept the type of 2
 
3.1.1 Fixed working hours: the normal working hours of the employee shall be
less eight hours each day, not more than 40 hours a week.
 
3.1.2 Flexible working hours: it shall be determined by both parties through
consultation.
 
3.2 Due to business operation needs, after consultations with the labor's union
and Party B, Party A may extent the working time reasonably; the compensatory
time-off or overtime wage shall be provide to Party B pursuant to Labor Law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.3 Party B shall enjoy all leaves for vacation, public holiday and etc in
accordance with the regulations prescribed by the State and Party B.
 
Article 4: Labor Protection and Working Conditions
 
4.1 As working position required, Party A shall provide Party B necessary safety
protection condition and labor protection appliance pursuant to the regulations
related to safety production.
 
4.2 Party A shall establish a perfect management system of safety production
pursuant to the relevant laws, regulations of PRC; Party B shall follow the
management system of safety production, shall not work against job regulation,
avoid production accident, reduce the occupational diseases.
 
4.3 Party A shall establish a perfect occupational disease prevention system.
 
4.4 Party A shall remind Party to acknowledge above management system of safety
production, understand the meaning of the company bylaws and rules.


Article 5: Remuneration
 
5.1 Within probation period the basic wage is at the amount of NULL Yuan/month
(Pre-tax);
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2 The probation period expires, the wage shall be determined in accordance
with Party A's salary system in following option 1 methods:
 
5.2.1 A flexible salary system on working hours: The salary contains of post
basic wage, achievement wage and bonus. The basic wage shall be 20,000
Yuan/month (Pre-tax), achievement wage shall be determined by the achievement
record. Party B gets transferred, the new salary shall be adjusted to Party B.
 
5.2.2 Piece rate: Party A shall set a reasonable piece-rating salary system, the
piece value shall apply to relevant regulations under the Labor Law.
 
5.2.3 Other Provision
    __________________________________________________
 
5.3 Party A shall pay Party B's wages before the date of __20__ each month by
currency. And the wages shall not below the local minimum wage standard.
 
5.4 within the period of the contract, Party B's wages may be risen in
accordance with Party's performance.
 
Article 6: Society Insurance and welfare.
 
6.1 Party A and Party B shall participate in social insurance schemes according
to relevant State, provincial and municipal regulations. The Part of premium to
be paid by Party B shall be prepaid by Party A, and the Party A has the right to
deduct it from Party B's salary.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.2 The other Welfare shall apply to the relevant State regulations and Party
B's provision.
 
7. Revision, Cancellation, Termination Extension of Contract
 
7.1 The contract may be revised in such following events:
 
7.1.1 Both parties agreed to revise of contract, which shall not infringe on the
equity of State, party, individual.
 
7.1.2 The fact circumstance has materially changed which the contract based on,
terminated through consultation.
 
7.1.3 Termination caused by irresistible force.
 
7.1.4 The laws and Regulations has amended which the contract base on.
 
7.1.5 Other event apply to the laws and regulations
 
7.2 Party A may terminate the contract in such following events:


7.2.1 Party B doesn't meet job requirement during the probation period.
 
7.2.2 Party B seriously breaches labor disciplines and regulations and company
bylaws.
 
7.2.3 Party B grosses neglect of duty and bends the law for personal gain and
engage in fraud, which causes a serious loss to Party A.
 
7.2.4 Made another labor contract with a third party, which causes serious
influence on Party A.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7.2.5 Obtained the contract or revision of the contract in a fraud, threaten or
outrageous method.
 
7.2.6 Involved into a criminal.
 
7.3 In such following events, the contract may be terminated Party A with a
notice in writing in 30 days in advance:
 
7.3.1 Party B fails ill or is injured to (other than due to work) and after
completion of medical treatment, is not able to perform his previous function or
any other function the Party A assigns to him
 
7.3.2 Party B does not show satisfactory performance and after training and
adjusting measures is still not able to perform satisfactorily;
 
7.3.3 The circumstances have materially changed from the date this contract was
signed to the extent that it is impossible to perform the contract provided,
however, that the parties cannot reach an agreement to amend the contract to
reflect the changed circumstances.
 
 
8. Other provision
 
8.1 Party A pays the expenses of job training for Party B, a agreement related
to training or re-education shall be signed between both parties; in such event,
contract terminated by Party B's in his own fault, Party B shall provide a
compensation that describing in above mentioned agreement to Party A.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.2 Before signing the contract, Party A has the right to acknowledge such basic
information of Party B related to the labor contract, including but not limited
to, academic qualification, personal detail, or certification; whether another
labor contract existing with a third party ,  if any, it is terminated or not.
Party B shall provide above information truly. If Party B hides the above
information, or misreports it in purpose, signs the contract with Party A by
cheating; such events discovered by Party B, or suited by former employer, which
shall be regarded as fraud. Such fraud causes a serious misunderstanding to
Party A, the contract shall be terminated. The loss caused to Party A shall be
Party B's responsibility.




Party A: (seal)     Shandong Longkong Tourism Group Co., Ltd （sealed）
Signature:           /s/ ZHANG SHANJIU




Party B:               /s/ ZHANG SHANJIU


Date:                   30-12-2007